Citation Nr: 0028902	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-11 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen the previously denied claim for 
entitlement to service connection for bronchitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1946 to January 
1947, and from November 1951 to November 1955.  This appeal 
arises before the Board of Veterans' Appeals (Board) from a 
rating decision of the Montgomery, Alabama Department of 
Veterans Affairs (VA) Regional Office (RO).

The veteran claimed, in his February 1999 notice of 
disagreement, entitlement to service connection for lung 
cancer as secondary to exposure to asbestos in service.  This 
claim is referred the to RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied the appellant's claim for entitlement to 
service connection for bronchitis in an April 1997 rating 
decision, of which notice was given by a letter dated April 
17, 1997.  The appellant did not appeal this decision.

2.  The evidence associated with the claims file since the 
April 1997 rating decision bears directly and substantially 
on the specific matter under consideration and by itself and 
in connection with the evidence previously assembled is so 
significant that it must be considered to fairly decide the 
merits of this claim.

3.  The veteran has not presented competent medical evidence 
of a nexus, or link, between his currently diagnosed 
bronchitis and his active service.


CONCLUSIONS OF LAW

1.  The RO's April 1997 rating decision denying service 
connection for bronchitis is final.  38 U.S.C.A. §§ 5107, 
5108, 7105 (West 1991 & Supp. 2000); 38 C.F.R. § 20.302 
(1999).

2.  Evidence received into the record subsequent to the RO's 
April 1997 rating decision is new and material; thus, the 
requirements to reopen the claim for service connection for 
bronchitis have been met.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 20.302 
(1999).

3.  The claim for service connection for bronchitis is not 
well grounded.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In this case, the RO denied service connection for bronchitis 
in an April 1997 rating decision on the basis that the 
evidence did not show that any currently diagnosed 
respiratory disorder, including bronchitis, was the result of 
the veteran's active service.  The veteran was notified of 
this decision by a letter dated April 17, 1997.  He did not 
appeal this decision.  He continues to contend that his 
current bronchitis is that for which he was treated during 
active service, and that he has continuously manifested this 
condition since his discharge from active service.

As the April 1997 decision is final, the veteran's claim may 
only be reopened if new and material evidence is submitted.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Once an RO decision becomes final under 38 U.S.C.A. § 
7105(c), absent submission of new and material evidence, the 
claim may not thereafter be reopened or readjudicated by the 
VA.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman v. 
Brown, 5 Vet. App. 127, 135 (1993).  New and material 
evidence means evidence not previously submitted to agency 
decision makers that bear directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself and in 
connection with evidence previously assembled is so 
significant that it must be considered to decide fairly the 
merits of the claim.  38 C.F.R. § 3.156(a).

A three pronged analysis is used to determine whether 
evidence is "new and material" as defined by 38 C.F.R. § 
3.156(a).  First, it must be determined whether the newly 
presented evidence "bears directly and substantially upon the 
specific matter under consideration," i.e., whether it is 
probative of the issue at hand.  Secondly, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made, and 
finally, a determination must be made as to whether the 
evidence "is so significant that it must be considered in 
order to fairly decide the merits of the claim."  See Hodge 
v. West, 155 F.3d 1356, 1359 (Fed. Cir. 1998).  New evidence, 
submitted to reopen a claim, will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
If all three tests are satisfied, the claim must be reopened.  
Hodge, supra.  Upon reopening the claim, a determination must 
then be made as to whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C.A. § 5107(a).

Pertinent evidence associated with the claims file since the 
RO's April 1997 decision includes:  (1) the veteran's 
statements and testimony before the hearing officer at the 
local RO in July 1999; (2) service medical records obtained 
through the National Personnel Records Center (NPRC) and from 
the veteran; and (3) private medical records dated from 1969 
through 1999.

In this case, the service medical records obtain by NPRC and 
the separation documents submitted by the veteran are new, as 
they were not previously of record.  Moreover, this evidence 
includes a hospital report which shows that the veteran was 
hospitalized at the U.S. Air Force Hospital at Maxwell Air 
Force Base in October 1955, corroborating the veteran's 
testimony and statements to that affect.

Service medical records were not considered by the RO when it 
made its rating decision in April 1997.  In fact, these 
records could not be located and were presumed destroyed in 
the 1973 fire at the NPRC in St. Louis.  Moreover, these 
records bear directly and substantially upon the specific 
matter under consideration; thus, they are so significant 
that they must be considered to decide fairly the merits of 
this claim.  These records therefore constitute new and 
material evidence under 38 C.F.R. § 3.156(a), and the Board 
is required to reopen the previously denied claim of 
entitlement to service connection for bronchitis.

Because the Board has determined that new and material 
evidence has reopened the claim and the RO did not, the Board 
must address the matter of whether the veteran will be 
prejudiced by consideration of the case on its merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); VAOPGCPREC 16-
92 (O.G.C. Prec. 16-92) at 7-10.

In this case, the RO notified the veteran of the evidence 
required to complete his claim.  The RO considered the 
additional service medical records, including the October 
1955 hospital report, in the January 1999 rating decision.  
The RO advised the veteran that these documents did not 
contain competent medical evidence that tended to link any 
bronchitis, first diagnosed many years after his discharge 
from active service, to any bronchitis or respiratory 
condition for which he was treated in service.  The veteran 
later submitted additional discharge documents and his July 
1999 testimony.  The RO considered this evidence in its 
August 1999 supplemental statement of the case, reaching the 
same result:  the documents and testimony did not include 
competent medical evidence of a nexus between any currently 
diagnosed bronchitis and active service.  While the RO used 
this analysis to decline reopening the veteran's claim, 
rather than to reopen and find the claim not well grounded, 
the Board finds the RO's explanation sufficient to notify the 
veteran of the evidence needed to complete his claim for 
service connection for bronchitis.  Hence, the Board does not 
find that a remand is necessary in the present case.

The Board has determined that new and material evidence has 
been submitted and the case is reopened.  See 38 C.F.R. 
§ 3.156(a).  The Board will now determine whether the claim 
for service connection for bronchitis is well grounded.

II.  Well Grounded Claim for Service Connection

A veteran who submits a claim for benefits to the VA shall 
have the burden of offering sufficient evidence to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a) (West 1991).  In 
the absence of evidence of a well-grounded claim, there is no 
duty to assist the veteran in developing the facts pertinent 
to his claim, and the claim must fail.  Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998); see also Morton v. West, 
12 Vet. App. 477 (1999), req. for en banc consideration 
denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
In the absence of chronicity at onset, a grant of service 
connection requires evidence of continuity of symptomatology 
demonstrating that a current disability was incurred in 
service.  38 C.F.R. § 3.303(b) (1999).  Regulations also 
provide that service connection may be established where all 
the evidence of record, including that pertinent to service, 
demonstrates that the veteran's currently disability was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468-
69; Caluza v. Brown, 7 Vet. App. 498, 506 (1994), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21, 1993.

A veteran may also establish a well-grounded claim for 
service connection under the chronicity provision of 
38 C.F.R. § 3.303(b) (1999), which is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period, and that the same condition currently 
exists.  Such evidence must be medical unless the condition 
at issue is a type as to which, under case law, lay 
observation is considered competent to demonstrate its 
existence.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran asserts that he currently has bronchitis that is 
the result of his active service.  Specifically, he testified 
in July 1999 that he was exposed to smoke during a fire drill 
in which he also sustained burns.  He stated he was 
hospitalized and treated for bronchitis just before his 
discharge from service.  He further testified that he was 
treated by a private physician who also diagnosed bronchitis 
within a couple of months following his discharge.  He 
testified that he has been treated for this condition 
continuously from then to the present.

The Board has reviewed the evidence and finds that it does 
not concur with the veteran's assertions.  Service medical 
records reflect that the veteran was hospitalized in October 
1955, when he was diagnosed with pharyngitis and the common 
cold.  Moreover, private medical records show a diagnosis of 
bronchitis as recently as 1998.  Nonetheless, the earliest 
medical evidence of complaints of or treatment for bronchitis 
is dated in 1969, several years after his discharge from 
active service.  The record contains no medical opinions, 
findings, or other evidence causally relating the veteran's 
currently diagnosed bronchitis to his active service.  

The veteran has submitted a January 1996 affidavit, signed by 
a private physician, showing that the veteran was diagnosed 
with carcinoma of the right lung which the physician opines 
is the result of exposure to asbestos.  However, as mentioned 
above, in the INTRODUCTION, this claim is referred to the RO 
for appropriate action.  It will not, therefore, be 
considered here.

The veteran has presented his own statements regarding the 
cause of his bronchitis.  However, the record does not show 
that he is a medical professional, with the training and 
expertise to provide clinical findings regarding the nature 
and extent of his bronchitis or its etiologic relationship to 
service.  Consequently, his statements are credible 
concerning his subjective complaints and his history; but 
they do not constitute competent medical evidence for the 
purposes of showing a nexus between current complaints and 
service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  As the veteran 
has presented no evidence, other than his own allegations, to 
establish an etiological link between his bronchitis and his 
active service, his claim for service connection for 
bronchitis is not well-grounded.  38 U.S.C.A. § 5107 (West 
1991); Epps, supra; Caluza, supra.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim 
and to explain why his current attempt fails.  38 U.S.C.A. 
§ 5103(a); see also Robinette v. Brown, 8 Vet. App. 69, 77-80 
(1995).  The Board also notes that, unlike Robinette, the 
veteran in this case has not put VA on notice of the 
existence of specific evidence which, if submitted, might 
make his claim well-grounded.  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996).


ORDER

The claim for service connection for bronchitis is reopened 
by the submission of new and material evidence.  A well-
grounded claim not having been submitted, service connection 
for bronchitis is denied.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

 

